Name: Commission Regulation (EC) No 1785/94 of 19 July 1994 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: chemistry;  coal and mining industries;  tariff policy
 Date Published: nan

 21.7.1994 EN Official Journal of the European Communities L 186/20 COMMISSION REGULATION (EC) No 1785/94 of 19 July 1994 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EC) No 1706/94 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and those rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statistical Nomenclature Section of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1994. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 180, 14. 7. 1994, p. 17. ANNEX Description of the goods Classification CN code Reasons (1) (2) (3) 1. Synthetic rutile, obtained from ilmenite by roasting, treatment with hydrochloric acid, and calcination, and containing by weight approximately 95 % of titanium dioxide, approximately 2 % of diiron trioxide and approximately 1 % of silicon dioxide. It is presented in the form of a beige-coloured powder 2614 00 10 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, by Note 2 to Chapter 26, and by the wording of CN codes 2614 and 2614 00 10. The change in crystalline structure is due only to the processes of roasting and calcination mentioned in the General Explanatory Notes to the Harmonized System, Chapter 26. 2. Emulsifying agent, consisting of a mixture of mono-and diacetyl-tartaric-acid esters of mono- and diglycerides of fatty acids (E 472 (e)) 3823 90 87 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, by Note 1 (b) to Chapter 38 and by the wording of CN codes 3823, 3823 90 and 3823 90 87.